This is an appeal from judgment of a district court of Dallas County, Texas, sustaining defendants' (appellees) motion, or plea to the jurisdiction of the court to determine, in advance of hearing on the merits, plaintiff's (appellant) cause of action as set out in his first amended original petition.
Plaintiff instituted the suit for injunctive relief against the several defendants from interfering with him in the discharge of his duties as Chairman of Dallas County Republican Executive Committee, alleging in his petition that he had been duly elected, qualified and acting in accordance with Texas Election Laws and the custom and usage of the Republican party of Texas, and in pursuance of the Dallas County Republican Convention exercised in party practice in Convention assembled; that as such Chairman he is entitled to the exclusive possession and peaceful enjoyment of said office with all rights, privileges and obligations therein appertaining.
Then, in extenso, plaintiff alleged, pertinent to this appeal, that, notwithstanding he was and is in possession of said office, conscientiously and efficiently discharging all duties thereof since June 1946, the defendant R. P. (Dick) Wall, aided and abetted by defendant George C. Hopkins, Sr., Chairman of the State Republican Executive Committee, on or about July 15, 1947, arbitrarily, unlawfully and without reason, justification, or excuse, asserted himself to be Chairman of the Dallas County Republican Executive Committee and did shortly thereafter begin an attempt to exercise the functions relative to that office and has, since that time, continuously done so in derogation of the rights and privileges of, and damage to the plaintiff. That the defendant Hopkins, as Chairman of the State Committee, has arbitrarily, unlawfully and wantonly proclaimed the defendant Wall to be the Dallas County Chairman, and, as State Chairman, caused the name of the plaintiff to be removed from the list of County Chairmen of the State, at State Headquarters in Dallas, Texas, and in every way interfering with plaintiff in the discharge of his duties, and will continue to do so unless restrained by writ of injunction.
Plaintiff further alleged that it is within his duties as County Chairman to receive various forms and materials for the holding of the several Precinct Conventions and County Conventions in Dallas County, and under party rules he is required to make returns from such Precinct Conventions to the County Convention, and from the County Convention to the State Convention, on forms provided by the State organization; that such returns are to be canvassed by the County Executive Committee, under supervision of the chairmanship of such Committee; hence the action of the defendants does and will cast a cloud upon the validity of all the acts done by plaintiff in the discharge of his duties in said office; and unless defendants are restrained and enjoined from interfering with him in the performance of his duties, and by decree of the court compelling defendants' recognition of him as the County Chairman, he will be divested of all rights and privileges of his office to which he has been duly elected. Plaintiff further alleged that he has no proper, adequate or complete remedy at law and no remedy except as outlined in his said petition. Hence prays that upon hearing, the court enter judgment declaring that plaintiff is the duly elected and acting official Chairman of Dallas County Republican Executive Committee; that defendant Wall be restrained and enjoined from any further efforts to act as such official; that the defendant Hopkins be *Page 966 
compelled to restore plaintiff's name to the list of County Chairmen of the State and thereafter accord him the same treatment which they are by law and party practices required to accord all other County Chairmen, including recognition of plaintiff as County Chairman of Dallas County, and to furnish to him all forms necessary or proper for the holding of any and all conventions, precinct, county and district, prescribed or hereafter to be prescribed by the State organization; including the forms for making proper returns to the County, District and State organizations. That each of said defendants be restrained and enjoined from in any way interfering with or hindering the plaintiff from performance of his duties as such Chairman; that plaintiff recover of and from defendants all costs in his behalf expended and that he have such other and further relief, general or special, at law or in equity, to which he may be justly entitled.
To plaintiff's petition the defendants, in limine, presented to the court their plea, or "suggestion of lack of jurisdiction," in that, it "clearly appears on face of plaintiff's first amended original petition heretofore filed herein on November 6, 1947, and from other pleadings filed in said cause, that this case embraces solely and only controversies within a political party and that there is no controlling statute applicable, and no clear legal right involved. Wherefore defendants say that this court has no jurisdiction to try this case and that same should be dismissed at plaintiff's costs, and so prays."
In sustaining defendants' plea to the jurisdiction, in advance of hearing on the merits, and before any action was taken, by exceptions or otherwise, to plaintiff's pleadings, the trial court sustained the plea, prefacing his conclusion on stipulation of the parties made in open court that the Republican candidate for Governor of the State of Texas in 1946, received more than 10,000 and less than 200,000 votes, and from plaintiff's "cause of action as set out in his first amended original petition that he has no jurisdiction of the alleged cause of action set out in said petition"; accordingly entered judgment dismissing the suit. So, too, in this appeal, our consideration of the issues involved is limited to whether or not the cause of action alleged by the plaintiff is within the jurisdiction of the district court to determine; we are not permitted to go outside of such pleadings, and, in absence of proof to the contrary, must assume that the allegations in plaintiff's petition are true.
The Constitution of Texas makes out a complete Judicial System, and defines the province of each of the designated courts. The district court is pre-eminently the trial court of general jurisdiction. The jurisdiction of the district court includes the power to determine, either rightfully or wrongfully; and if the district court has jurisdiction of the parties and subject matter, its determination of the controversy is clearly within that court's exclusive power. The nature of the suit, the parties thereto properly in court, and the subject matter involved are the determinative elements to impress jurisdiction upon the district court in determining issues raised in pleadings of the aggrieved parties. In dismissal of a cause of action raised in plaintiff's pleadings, without a hearing on the merits, it is not within the province of an appellate court to go beyond the pleadings upon which the trial court hinged its judgment.
In this case, on the factual background set out in plaintiff's petition, the trial court came to the conclusion that the court was without jurisdiction to determine the issues therein set out. So, too, we must reach our conclusion from the same basis, in determining, either rightfully or wrongfully, the action of the trial court in dismissing the suit. Appellee George C. Hopkins, Sr., had incorporated into the transcript its answer, raising controversial issues to plaintiff's petition and denial of much of plaintiff's allegations; and the appellees in this appeal earnestly urge our consideration of said answer in determining the jurisdictional question.
We think it is fundamental law that the defensive answer which clearly was not considered by the trial court, as evidenced by its judgment, has no legitimate place in the record of this appeal; no evidence having been introduced by either *Page 967 
party, in support of, or against the trial court's ruling, other than the stipulation by all the parties that the Republican candidate for Governor in 1946, received more than 10,-000 and less than 200,000 votes. Either plaintiff's petition stated a judicial cause of action in law or in equity; or it did not; and no light can be cast upon that question by the allegations in Mr. Hopkins' answer.
In Gilmore v. Waples, 108 Tex. 167, 188 S.W. 1037, 1041, the Democratic State Executive Committee undertook to designate its candidate for office as the official Democratic nominee. The plaintiff in that case contended that the Executive Committee had no legal right to make such nomination and brought suit to restrain its action. In discussing the question as to the right of the party organization, unregulated by any statute, to protect its nominees for office, Chief Justice Phillips said:
"It is apparent that no legal remedy is available to prevent the legal right of the plaintiff to have his candidacy unopposed by an unlawful nomination being in effect destroyed, or to avoid the destruction of all prospect of his election, which, it is agreed, will be the result if the committee is permitted to make the proposed nomination. The first maxim of equity is that it will not suffer a right to be without a remedy."
If a mere candidate for office be entitled to such equity protection by the courts as related in the above cited opinion, it must necessarily follow that a party official whose office is provided for by statutes, and who has been elected there-to in accordance with the statutes, or in accordance with the party law and agreeable to party usage, is entitled to such protection. Courts of Texas have recognized, without any to the contrary, that the Chairman of a Democratic County Executive Committee is entitled to the protection of our courts in the title to and possession of his office; that suits seeking an adjudication of title to and possession of such Democratic office are within the jurisdiction of our courts.
In McCombs v. Stevenson, Tex. Civ. App. 195 S.W.2d 566, appellee laid claim to the chairmanship of the Dallas County Executive Committee as the result of an election; Stevenson was then holding the office by appointment of the County Executive Commitee; appellant's action was both injunctive and in nature of mandamus, invoking Article 1735a, Vernon's Annotated Civil Statutes, seeking a judgment declaring him lawfully entitled to said office of County Chairman, which relief, upon hearing, was denied. This Court affirmed the judgment of the trial court. In the opinion, various statutes relating to election of chairmen of political parties were cited, revealing that the election of such officials is regulated by statutes; and, after reviewing the evidence and the law, held that Stevenson was entitled to possession of the office of Chairman of the Dallas County Democratic Executive Committee.
In Pulliam v. Trawalter, Tex. Civ. App. 120 S.W.2d 108, 110, the San Antonio Court of Appeals, after reviewing the pertinent articles of our Statute providing for the election and certification of nominees by political parties of between 10,000 and 100,000 votes, and dealing with the manner of electing County Chairmen of such political parties, held:
"If the statutory law of this State had not declared the method and manner of choosing and selecting the party candidates of a party within the class of the Republican party the courts would have no right to pass upon that matter, but the law is clear and specific as to the manner of selection of party nominees and the law forbids the printing on the official ballots the names of persons who are selected in violation of the law."
The fundamental defect in appellees' contention that the trial court was without jurisdiction to determine the issue, is their erroneous premise — the sole question presented in the court below is whether or not the court had jurisdiction to determine a controversy between two members of the political party. If such was the issue raised in plaintiff's petition, there might be some merit in appellees' contention, but such is not the case. The appeal is before this court on a plea to the jurisdiction. The plea itself recites that it was presented to the court before any evidence was submitted and before any action was *Page 968 
taken on the pleadings; and the judgment of the court reveals what was before the court and the grounds on which it is based. While, as a general rule, courts do not have jurisdiction to determine for an organization whom it has chosen for its chairman, yet courts do have jurisdiction to protect a duly elected chairman in the discharge of the duties of his office. Hopson v. Swansy, Tex. Civ. App. 1 S.W.2d 419. Such are the facts set out in the case at bar. Appellant is entitled to a hearing on trial to the merits. Judgment of the court below is reversed and cause remanded for trial.